t c memo united_states tax_court tree-tech inc petitioner v commissioner of internal revenue respondent docket no 11781-09l filed date julie moon an officer and william p moon iii specially recognized for petitioner matthew s reddington for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule respondent 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure issued to petitioner a notice_of_determination concerning collection action we must decide whether petitioner may challenge its underlying employment_tax liability despite having signed a closing_agreement whether petitioner may raise its claim for sec_530 relief2 before this court and whether respondent’s determination to proceed with collection was an abuse_of_discretion background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments filed in the instant case petitioner’s principal_place_of_business is in hurt virginia petitioner’s sole officer and director is julie moon mrs moon but for the most part the business is run by mrs moon’s husband william moon mr moon who also serves as its attorney-in-fact pursuant to a power_of_attorney on date respondent sent a letter notifying petitioner that respondent was conducting an employment_tax examination for petitioner’s and tax years initially respondent’s examination focused on petitioner’s failure to report officer’s compensation as wages but after his first meeting with mr and mrs moon respondent’s examiner sec_530 relief refers to the safe_harbor relief available under the revenue act of publaw_95_600 92_stat_2885 as amended william cookenour mr cookenour expanded his examination to include petitioner’s classification of its workers mr cookenour first met with mr and mrs moon on date regarding the examination of petitioner’s returns for its and tax years at that meeting mr cookenour discussed only the officer compensation issue and did not mention worker classification after the meeting mr cookenour apparently did further research on worker classification and determined that there was a reclassification issue petitioner had classified its workers as independent contractors but mr cookenour determined that they should have been classified as employees during the following months mr cookenour had several more conversations with mr moon during which they discussed whether petitioner was entitled to sec_530 relief mr moon contended that petitioner was entitled to such relief but after some research mr cookenour determined that it was not on date after making his determination regarding sec_530 relief mr cookenour again met with petitioner’s representatives and offered to discuss settlement under the classification settlement program on date mr cookenour met with mr and mrs moon to explain the terms of respondent’s offer under the classification settlement program petitioner contends that at the meeting mr cookenour presented mr and mrs moon with two different calculations of petitioner’s liabilities and told them that if they did not accept the offer to settle for the lower amount the internal_revenue_service irs would assess the higher amount petitioner contends that mr cookenour told mr and mrs moon that they could appeal the assessment but that they would not win on appeal mrs moon accepted the settlement offer at that meeting by signing a closing_agreement titled closing_agreement on final_determination covering specific matters regarding worker classification closing_agreement in the closing_agreement petitioner agreed to pay the amount shown on the agreement in full satisfaction of its liability stemming from its worker classification and it agreed to begin treating its workers as employees the closing_agreement reclassified petitioner’s workers only for leaving its classification of workers for and untouched and it granted petitioner relief of percent of its liability relating to worker classification for petitioner concurrently signed a form_2504 agreement to assessment and collection of additional tax and acceptance of overassessment the form_2504 covered not only petitioner’s liability with regard to worker classification but also petitioner’s liability for its failure to report officer’s compensation respondent has not agreed to petitioner’s account of the meeting on date nevertheless respondent contends that even if the facts are as petitioner alleges respondent is still entitled to summary_judgment because petitioner has not alleged facts that amount to duress the closing_agreement signed by mrs moon contained an incorrect employer_identification_number ein in the document heading petitioner’s correct ein ends with a but the ein listed in the document heading of the closing_agreement substituted a for the however the closing_agreement did contain the correct ein in the first paragraph and it identified petitioner by name as tree tech incorporated on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy petitioner timely filed form request for a collection_due_process or equivalent_hearing throughout its correspondence with respondent’s appeals_office petitioner did not raise any collection alternatives but contended that the closing_agreement contained the incorrect ein and was therefore invalid and that mr cookenour had coerced mrs moon into signing the closing_agreement petitioner contested its underlying liability arguing that it was entitled to sec_530 relief on the worker classification issue the appeals_office determined that petitioner could not raise its underlying tax_liability during the collection_due_process_hearing because the assessments were made in accordance with the closing_agreement signed by mrs moon on date respondent’s appeals_office issued petitioner the notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_intent_to_levy petitioner timely filed its petition on its petition petitioner checked the boxes indicating that it was disputing respondent’s notice_of_determination concerning collection action and respondent’s notice_of_determination concerning worker classification however petitioner was never issued a notice_of_determination concerning worker classification discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of 3the original petition was signed only by mr moon but because mr moon is not an officer of petitioner it is unclear whether mr moon had the capacity to sign on behalf of petitioner see rule sec_24 c however mrs moon has since ratified the petition such a ratification relates back to the date of the original petition see mont sapphire associates ltd v commissioner 95_tc_477 57_tc_542 material fact and factual inferences are viewed in a light most favorable to the nonmoving party 98_tc_518 affd 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d the commissioner may collect a tax by levy upon the property of the taxpayer liable therefor if the taxpayer neglects or refuses to pay the tax_liability within days after notice_and_demand for payment sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the determination if we have jurisdiction over the type of tax involved in the case sec_6330 122_tc_287 where the validity of the underlying tax_liability is properly in issue we review the matter on a de novo basis 114_tc_604 however where the validity of the underlying liability is not properly in issue we review the determination of the appeals_office for abuse_of_discretion 114_tc_176 the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 the taxpayer may waive the right to challenge the underlying liability by consenting to the assessment of a proposed liability see 117_tc_324 a-z optics inc v commissioner tcmemo_2007_27 deutsch v commissioner tcmemo_2006_27 affd 478_f3d_450 2d cir sec_7121 authorizes the commissioner to enter into a written closing_agreement with a taxpayer relating to the liability of such person for any taxable_period it provides that if such agreement is approved by the commissioner or_his_delegate it will be final and conclusive 65_tc_351 closing agreements may be reopened only in exceptional circumstances such as fraud malfeasance or the misrepresentation of a material fact sec_7121 the party seeking to set_aside the closing_agreement bears the burden of proving fraud malfeasance or misrepresentation brinkman v commissioner tcmemo_1989_217 some closing agreements constitute a final_determination of the taxpayer’s liability for the years in issue but others decide only specific issues and bind the parties only as to those issues 126_tc_195 97_tc_1 90_tc_753 petitioner attempts to contest its underlying liability with regard to worker classification before this court asserting that it is eligible for sec_530 relief because petitioner did not receive a notice_of_deficiency or otherwise have the opportunity to dispute its tax_liability it would generally be permitted to challenge its underlying liability as part of the collection_due_process_hearing see sec_6330 however a taxpayer may also waive its opportunity to challenge its underlying tax_liability if it enters into a binding closing_agreement with the commissioner that covers that issue or consents to the liability’s immediate_assessment and collection see aguirre v commissioner supra pincite respondent contends that petitioner waived its right to challenge its underlying liability including the issue of whether it is entitled to sec_530 relief because it signed a closing_agreement consenting to respondent’s determination regarding worker classification petitioner contends that the closing_agreement was invalid and should be set_aside because mrs moon signed it under duress and because it contains the incorrect ein we will first consider whether the closing_agreement is valid or whether it should be set_aside sec_301_7121-1 proced admin regs establishes the procedure to be used with respect to closing agreements and it provides that all closing agreements shall be executed on forms prescribed by the irs see hudock v commissioner supra pincite the closing_agreement signed by mrs moon complies with the procedures established and is executed on the form prescribed see internal_revenue_manual irm pt date the closing_agreement signed by mrs moon states in bold letters this agreement is final and conclusive except in the event of fraud malfeasance or misrepresentation of material fact the closing_agreement settles the worker classification issue providing that petitioner will pay the amount shown in full discharge of its employment_tax liability relating to worker classification and that it will begin treating its workers as employees petitioner contends that the closing_agreement is invalid and should be set_aside because mrs moon was coerced into signing it and because it shows an incorrect ein in the document heading petitioner’s support for its coercion argument consists of its contention that mr cookenour offered mrs moon two different calculations of liabilities and proposed that the irs would assess the lower one if she accepted the closing_agreement yet mr cookenour’s offer is precisely the kind of arrangement contemplated under respondent’s classification settlement program see id pt indeed the very nature of a settlement is that one party offers the other party a concession to induce that party to agree to a matter respondent agreed to assess only a portion of the taxes due under the reclassification in exchange for petitioner’s agreement to settle the matter sec_7121 provides that a closing_agreement shall be final except upon a showing of fraud or malfeasance or misrepresentation of a material fact we understand petitioner to be contending that duress would be the kind of malfeasance that would require the closing_agreement to be set_aside under sec_7121 however the facts petitioner has alleged do not amount to duress petitioner has not set forth any specific facts that would create a genuine issue for trial as to fraud malfeasance or misrepresentation of a material fact accordingly we conclude as a matter of law that there was no fraud malfeasance or misrepresentation of a material fact petitioner also contends that the closing_agreement should be invalid because of a minor error in the ein while it is uncontested that the ein listed in the heading of the closing_agreement is off by one digit petitioner was in no way prejudiced or confused by the minor error accordingly we hold that the closing_agreement is valid despite the incorrect ein in the document heading we therefore hold that the closing_agreement shall not be set_aside respondent contends that if we conclude the closing_agreement is valid petitioner is precluded from raising its claim for sec_530 relief however respondent’s contention appears inconsistent with the position taken by the commissioner in revproc_85_18 1985_1_cb_518 which states relief under sec_530 of the act is available to taxpayers who are under audit by the service or who are involved in administrative including appellate or judicial processes with respect to assessments based on employment status reclassifications relief also is extended to any claim for a refund_or_credit of any overpayment of an employment_tax resulting from the termination of liability under sec_530 provided the claim is not barred on the date of enactment of this provision date by any law or rule_of law 4we have repeatedly held that minor errors will not invalidate notices of deficiency where taxpayers were not prejudiced see eg 82_tc_509 n misspelling of street_name and incorrect digit in zip code did not invalidate notice_of_deficiency where it did not prejudicially delay receipt 57_tc_102 incorrect street number did not invalidate notice_of_deficiency actually received by taxpayer affd 527_f2d_754 9th cir taxpayers who have entered into final closing agreements under sec_7121 of the code or compromises under sec_7122 with respect to employment status controversies are ineligible for relief under the act unless they have not completely paid their liability thus for example a taxpayer who has agreed to or compromised a liability for an amount which is to be paid in installments but who still has one or more installments to pay is relieved of liability for such outstanding installments pursuant to that revenue_ruling which is taken almost verbatim from the legislative_history of sec_530 it would appear that a taxpayer who has entered into a final closing_agreement with the commissioner pursuant to sec_7121 may nonetheless be entitled to sec_530 relief as long as the taxpayer has not completely paid off its tax_liability however we need not decide whether revrul_85_18 supra entitles petitioner to relief under sec_530 because we conclude that we lack jurisdiction to consider petitioner’s claim for sec_530 relief the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress sec_7442 naftel v commissioner 5see h rept pincite 1978_3_cb_629 which states taxpayers who have entered into final closing agreements under code sec_7121 or compromises under sec_7122 with respect to employment status controversies are ineligible for relief under the bill unless they have not completely paid their liability thus for example a taxpayer who has agreed or compromised a liability for an amount which is to be paid in installments but who still has one or more installments to pay is relieved of liability for such outstanding installments t c we have jurisdiction under sec_7436 to decide whether a taxpayer is entitled to sec_530 relief 121_tc_89 affd 425_f3d_1203 9th cir however our jurisdiction under sec_7436 is dependent upon the commissioner’s issuance of a notice_of_determination concerning worker classification id 115_tc_287 petitioner indicated in its petition that it was contesting respondent’s notice_of_determination concerning collection action and notice_of_determination concerning worker classification however because petitioner signed a closing_agreement respondent never issued petitioner a notice_of_determination concerning worker classification by signing the closing_agreement petitioner chose not to receive such a notice and therefore waived its opportunity to challenge its underlying liability regarding worker classification before this court see aguirre v commissioner t c pincite holding that where a taxpayer signed a form_4549 income_tax examination changes consenting to an immediate_assessment and collection of tax the taxpayer chose not to receive a notice_of_deficiency and thereby waived the taxpayer’s right to challenge its underlying liability in this court accordingly we hold that we lack jurisdiction to consider petitioner’s request for sec_530 relief see charlotte’s office boutique inc v commissioner supra pincite aguirre v commissioner supra pincite consequently because as a matter of law petitioner has not alleged facts that would allow the closing_agreement to be set_aside and because we otherwise lack jurisdiction to consider petitioner’s claim for sec_530 relief petitioner may not challenge its underlying liability regarding worker classification before this court finally we consider whether respondent’s appeals_office abused its discretion by sustaining the collection action because petitioner’s underlying tax_liability is not properly in issue we review the determination of respondent’s appeals_office for abuse_of_discretion see sego v commissioner t c pincite the settlement officer considered all of petitioner’s contentions verified compliance by the irs with all applicable laws and regulations and considered whether the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they be no more intrusive than necessary on the basis of the record before us we hold that the settlement officer did not abuse her discretion in sustaining the notice_of_intent_to_levy we conclude that respondent is entitled to summary_judgment on the issues of whether the closing_agreement should be set_aside to allow petitioner to challenge its underlying employment_tax liability and whether respondent’s appeals_office abused its discretion in determining that respondent may proceed with collection we shall therefore grant respondent summary_judgment on those issues additionally we conclude that we lack jurisdiction to consider petitioner’s claim that it is entitled to sec_530 relief and we shall therefore dismiss petitioner’s case with respect to that claim in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
